DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.

 Response to Amendment
Claims 1 and 10 has been amended changing the scope and contents of the claim. 

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant argues, the cited references, either alone or in combination, fail to disclose each and every element within claim 1 (Remarks, 8). 
	Examiner respectfully disagrees. As cited prior, Talamo is used as disclosing features of claim 1 such as determine an x position, a y position, and a rotational orientation of a suction ring from the image of the eye, the x position, the y position, and the rotational orientation, each with respect to an optical axis of the suction ring (Figure 1; Page 504, “enables the surgeon to verify lateral positioning” … “”x-y-z (axial) positioning). Here, lateral positioning can be in a both horizontal lateral, and a vertical lateral position (i.e. x and y axis directions). Further, the axial positioning is read as the x-y-z positioning because an object being rotated involves axially changing orientation of the x, y, and z axis. Also, as noted by the applicant, Talamo discloses, “video provided a live image of the eye and lateral position guidance” which implies there is some form of display being interacted with by a user (i.e. guidance). 
	It should be noted that the examiner agrees with the applicant that the prior combination of references fails to explicitly disclose the feature discloses display, via the display, information that indicates the orientation of the eye to assist in docking the duction ring to the eye of claim 1, however due to the claim scope this limitation has been rejected using new reference, Woodley. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0189233 to Dewey et al. (hereinafter Dewey), and further in view of Jonathan H. Talamo et al., “Optical patient interface in femtosecond laser–assisted cataract surgery: Contact corneal applanation versus liquid immersion”, Journal of Cataract & Refractive Surgery, Volume 39, Issue 4, 2013, Pages 501-510, ISSN 0886-3350, https://doi.org/10.1016/j.jcrs.2013.01.021. (hereinafter Talamo) and further in view of U.S. Publication No. 2014/0114297 to Woodley et al. (hereinafter Woodley). 
Regarding independent claim 1, Dewey discloses a medical system (Abstract, “An ophthalmic measurement and laser surgery system”), comprising:
at least one processor (Paragraph 0016, “In many embodiments, the system comprises a processor;);
a display, coupled to the at least on processor (Paragraph 0102, “The control panel/GUI 56 is used to set system operating parameters, process user input, display gathered information such as images of ocular structures, and display representations of incisions to be formed in the patient's eye 43.”);
at least one image sensor, coupled to the at least on processor (Paragraph 0016, “In many embodiments, the system comprises a processor; and a memory operable to store data acquired from each of the corneal topography subsystem, the axis determining subsystem, and the OCT;” an OCT system is an image sensor); and
a memory medium that is coupled to the at least one processor and that includes instructions (Paragraph 0016, “In many embodiments, the system comprises a processor; and a memory operable to store data acquired from each of the corneal topography subsystem;” Paragraph 0079, “The processor system may comprise tangible medium embodying instructions of a computer program to perform one or more of the method steps as described herein.”), when executed by the at least one processor, cause the medical system to:
acquire, via the at least one image sensor, at least an image of an eye of a person (Abstract, “operate the OCT to sequentially scan the eye in a plurality of OCT scan patterns;” Paragraph 0153, “In a step 353 of measurement 550, multiple OCT or other scans of the cornea surfaces can be acquired in a short time.”);
determine a location of an iris of the eye from the image of the eye (Paragraph 0118, “An OCT scan of the eye can be used to measure the spatial disposition (e.g., three dimensional coordinates such as X, Y, and Z of points on boundaries) of structures of interest in the patient's eye 43. Such structures of interest can include, for example, the anterior surface of the cornea, the posterior surface of the cornea, the anterior portion of the lens capsule, the posterior portion of the lens capsule, the anterior surface of the crystalline lens, the posterior surface of the crystalline lens, the iris, the pupil, and/or the limbus.”);
display, via the display, the image of the eye (Paragraph 0102, “The control panel/GUI 56 is used to set system operating parameters, process user input, display gathered information such as images of ocular structures, and display representations of incisions to be formed in the patient's eye 43.”);
display, via the display, a first graphic overlay on the image of the eye that indicates the location of the iris of the eye (Paragraph 0170, “FIG. 6A shows a coordinate system 600A overlaid on an image 601A of an eye EY. The image 601A of the eye 43 shows various anatomical features including the sclera 43SC, the limbus 43LI, the iris 431, and the pupil 43PU.”);
determine a plurality of iris structures from the image of the eye (Paragraph 0118, “An OCT scan of the eye can be used to measure the spatial disposition (e.g., three dimensional coordinates such as X, Y, and Z of points on boundaries) of structures of interest in the patient's eye 43. Such structures of interest can include, for example, the anterior surface of the cornea, the posterior surface of the cornea, the anterior portion of the lens capsule, the posterior portion of the lens capsule, the anterior surface of the crystalline lens, the posterior surface of the crystalline lens, the iris, the pupil, and/or the limbus.”);
Dewey fails to explicitly disclose as further recited however, Talamo discloses 
determine an x position, a y position, and a rotational orientation of a suction ring from the image of the eye, the x position, the y position, and the rotational orientation, each with respect to an optical axis of the suction ring (Figure 1; Page 504, “enables the surgeon to verify lateral positioning” … “”x-y-z (axial) positioning);
display, via the display, a second graphic overlay on the image of the eye that indicates the x position, the y position, and the rotational orientation of the suction ring (Figure 4);
determine an orientation of the eye based at least on the plurality of iris structures from the image of the eye, the orientation of the eye comprising an z-direction tilt, a y-direction tilt, and a rotation of the eye, each with respect to an optical axis of the eye (page 504, “The prospective capsulotomy and lens fragmentation patterns based on the OCT data were displayed on a graphic user interface (GUI) for the surgeon's review. The superimposed video enables the surgeon to verify lateral positioning of the proposed laser treatment patterns. The GUI allows control over aspects of the laser cuts, such as x-y-z (axial) positioning, spot spacing, pattern shape, pattern size, and laser energy;” Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Talamo in order to properly assess the eye, and apply appropriate laser energy into the eye for surgical procedures (page 501). 
Dewey and Talamo in the combination as a whole fail to explicitly disclose as further recited, however Woodley discloses display, via the display, information that indicates the orientation of the eye to assist in docking the duction ring to the eye (paragraph 0103, “The docking screens guide a user through the process of positioning the suction ring, applying vacuum, and capturing the suction ring;” paragraph 0037, “In many embodiments, the GUI displays docking screens that guide the user through docking a patient's eye to the laser eye surgery system.”… “and to position the patients eye correctly;” paragraph 0055, “The alignment guidance subsystem 48 can include LEDs or lasers that produce a fixation light to assist in aligning and stabilizing the patient's eye during docking and treatment. The alignment guidance subsystem 48 can include a laser or LED light source and a detector to monitor the alignment and stability of the actuators used to position the beam in X, Y, and Z. The alignment guidance subsystem 48 can include a video system that can be used to provide imaging of the patient's eye to facilitate docking of the patient's eye 43 to the patient interface 52.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Woodley in order to accurately plan and form incisions in parts of the eye.
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Dewey in the combination further discloses wherein the instructions further cause the medical system to:
determine a location of a pupil of the eye from the image of the eye (Paragraph 0118, “An OCT scan of the eye can be used to measure the spatial disposition (e.g., three dimensional coordinates such as X, Y, and Z of points on boundaries) of structures of interest in the patient's eye 43. Such structures of interest can include, for example, the anterior surface of the cornea, the posterior surface of the cornea, the anterior portion of the lens capsule, the posterior portion of the lens capsule, the anterior surface of the crystalline lens, the posterior surface of the crystalline lens, the iris, the pupil, and/or the limbus.”); and
display, via the display, a third graphic overlay on the image of the eye that indicates the position of the location of the pupil of the eye (Paragraph 0170, “FIG. 6A shows a coordinate system 600A overlaid on an image 601A of an eye EY. The image 601A of the eye 43 shows various anatomical features including the sclera 43SC, the limbus 43LI, the iris 431, and the pupil 43PU.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Dewey in the combination further discloses wherein, to acquire the image of the eye of the person, the instructions further cause the medical system to acquire a plurality of images of the eye (Abstract, “operate the OCT to sequentially scan the eye in a plurality of OCT scan patterns;” Paragraph 0073, “For example, the laser beam incision profile of the tissue of the eye can be determined in response to physical locations of tissue structures or the locations of the structures from tomography images, and combinations thereof;” being that there are images (plural) obtained, it is inherent and necessitated that there are instructions for the machine to perform that action); and
wherein the image of the eye of the person includes the plurality of images of the eye (Paragraph 0073, “For example, the laser beam incision profile of the tissue of the eye can be determined in response to physical locations of tissue structures or the locations of the structures from tomography images, and combinations thereof;” images (plural) is read as a plurality of images of the eye).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Dewey in the combination further discloses wherein the instructions further cause the medical system to:  determine at least one incision site based at least on the plurality of iris structures from the image of the eye (Paragraph 0073, “For example, the laser beam incision profile of the tissue of the eye can be determined in response to physical locations of tissue structures or the locations of the structures from tomography images, and combinations thereof;” Paragraph 0191, “The imaging system 646 can be used to measure one or more optical structures of the eye, and the processor of the laser system can be used to determine locations of the incisions in response to locations of the one or more optical structures); and
display, via the display, a third graphic overlay that indicates the at least one incision site (Paragraph 0103, “The control panel/GUI 56 is used to set system operating parameters, process user input, display gathered information such as images of ocular structures, and display representations of incisions to be formed in the patient's eye 43.”).
Regarding dependent claim 8, the rejection of claim 6 is incorporated herein. Additionally, Dewey does not expressly disclose wherein, to display the third graphic overlay that indicates the at least one incision site, the instructions further cause the medical system to display at least an arc of a circle that respectively indicates the at least one incision site.
However, Dewey does disclose displaying representations of the incision to be performed on the patient’s eye (Paragraph 0102, “The control panel/GUI 56 is used to set system operating parameters, process user input, display gathered information such as images of ocular structures, and display representations of incisions to be formed in the patient's eye 43.”). However, since Dewey teaches displaying representations of the incision for surgery, it follows that the system will display the incision representation to be an arc if in fact the eye is shaped as asan arc on the displayed overlay. Thus, it would have been obvious and expected, at the time of the claimed invention, for a person of ordinary skill in the art to represent the incision to be applied to a patient’s eye on a display as an arc.
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Dewey in the combination further discloses wherein at least one of the first graphic overlay and the second graphic overlay includes a circular shape (Figure 6A; paragraph 0046, “FIG. 6A shows a coordinate system overlaid on an image of the eye, in accordance with many embodiments;” paragraph 0170, “FIG. 6A shows a coordinate system 600A overlaid on an image 601A of an eye EY. The image 601A of the eye 43 shows various anatomical features including the sclera 43SC, the limbus 43LI, the iris 431, and the pupil 43PU;” it can be seen within the figure, the objects are circular).
Regarding independent claim 10, the references and analysis of claim 1 apply directly. Additionally, Dewey in the combination further discloses a method (Paragraph 0009, “In many embodiments, the present invention comprises methods for improved ophthalmic and biometric measurements comprising one or more steps carried out by the laser surgery system or controller of the laser surgical system.”). 
Additionally, Woodley in the combination further discloses docking the suction ring to the eye based on the information that indicates the orientation of the eye (paragraph 0103, “The docking screens guide a user through the process of positioning the suction ring, applying vacuum, and capturing the suction ring;” paragraph 0037, “In many embodiments, the GUI displays docking screens that guide the user through docking a patient's eye to the laser eye surgery system.”… “and to position the patients eye correctly;” paragraph 0055, “The alignment guidance subsystem 48 can include LEDs or lasers that produce a fixation light to assist in aligning and stabilizing the patient's eye during docking and treatment. The alignment guidance subsystem 48 can include a laser or LED light source and a detector to monitor the alignment and stability of the actuators used to position the beam in X, Y, and Z. The alignment guidance subsystem 48 can include a video system that can be used to provide imaging of the patient's eye to facilitate docking of the patient's eye 43 to the patient interface 52.”).
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly.
Regarding dependent claim 14, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly.
Regarding dependent claim 15, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly.
Regarding dependent claim 17, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly. 
Regarding dependent claim 18, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 9 apply directly.

Claims 2-3, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey further in view of Talamo further in view of Woodley, and further in view of WO 2014/172621 to Scott (hereinafter Scott 1).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Dewey, Talamo and Woodley in the combination as a whole fail to explicitly disclose wherein the information that indicates the orientation of the eye includes a third graphic overlay that represents a first reticle associated with the orientation of the eye.
However, Scott 1 discloses wherein the information that indicates the orientation of the eye includes a third graphic overlay that represents a first reticle associated with the orientation of the eye (Paragraph 0019, “In many embodiments, an axis of the optical delivery system is shown on the display and the one or more images of the eye with an identifiable mark on the display such, such as a reticle to indicate the location of the axis of the optical delivery system;” reticle from the specification is read as cross-hair alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scott 1 in order to take measurements of the eye without contacting the eye with a patient interface (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Scott 1 in the combination further discloses wherein the instructions further cause the medical system to: display, via the display, a fourth graphic overlay that represents a second reticle associated with an orientation of the suction ring (Paragraph 00233, “The physician can perform one or more of many steps to align the eye 43 with axis 99 of the optical delivery system of the patient interface of the laser system as described herein. In many embodiments, the axis 99 of the optical delivery system is shown on the display, for example with a reticle, and the reticle on the display used to align the eye with the axis 99 of the optical delivery system. The reticle shown on the display may correspond to dimension 152, 154 and 156 of eye coordinate reference frame 150 when the eye contacts the patient interface;” Paragraph 0040, “The patient interface may comprise a suction ring;” since the patient interface can comprise a suction ring, the reticle can respond to the dimensions of coordinates when the eye is in contact with the suction ring itself).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey further in view of Talamo further in view of Woodley as applied to claims 6 and 15 respectively above, and further in view of WO 2014/172545 to Scott (hereinafter Scott 2).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Dewey, Talamo and Woodley in the combination as a whole do not expressly disclose wherein, to display, via the display, the third graphic overlay, the instructions further cause the system to display the third graphic overlay based at least on the angular measurement. However, Dewey does disclose displaying various locations and measurements taken from the tissue in order for a user to interact with the various information (Paragraph 0211, “The locations and orientations of the tissue structures of the eye determined with measurements of the eye prior to coupling with the patient interface can be mapped from the coordinate system 650 to the coordinate 150 and shown on the display with the image of the eye coupled to patient interface. This allows the user to determine the treatment with the coordinate reference 150 with the eye contacting the patient interface, while showing the locations of the structures of the eye from used for natural vision from the coordinate reference frame 650 on the patient interface.”). Thus, it would be obvious to one of ordinary skill in the art to display further measurements such as an angular measurement. 
Dewey, Talamo and Woodley in the combination as a whole fail to explicitly disclose as further recited. However Scott 2 discloses determine an angular measurement from an iris structure of the plurality of iris structures with respect to a center of a pupil of the eye (Paragraph 0015, “The measurement structure of the eye can comprise one or more of a cornea of the eye, an iris of the eye or a crystalline lens of the eye and wherein the orientation comprises one or more of an angle of an astigmatic axis of the cornea, a rotational angle of the iris about a pupil of the eye or an astigmatic axis of the lens of the eye.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Scott 2’s angular measurement with the teaching of Dewey’s measurement and data display devices in order to plant a toric IOL within a patient’s eye with high accuracy (abstract).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2014/0128731 to Gonzalez et al. discloses methods of automatically locating optical surfaces of an eye and generating models of those surfaces to treat ophthalmological conditions

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668